Order denying defendant’s motion to modify final judgment unanimously modified by directing that the question of the financial condition of the parties and the earning capacity of defendant be sent to an official referee and the matter remitted to Special Term for further order in the premises upon the return of the referee’s report, and as so modified affirmed, without costs. Appeal from order denying motion for reargument and for other relief unanimously dismissed, without costs. No opinion. Settle order on notice. Present — Martin, P. J., O’Malley, Townley, Cohn and Callahan, JJ.